Appeal by the defendant from a judgment of the Supreme Court, Nassau County (St. George, J.), rendered December 17, 2010, convicting her of conspiracy in the second degree and criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly declined the defendant’s request to charge the jury with the affirmative defense of entrapment since no reasonable view of the evidence supported that defense (see Penal Law § 40.05; People v Butts, 72 NY2d 746, 750 [1988]; People v Garcia, 66 AD3d 699, 700- [2009]). The evidence demonstrated that the undercover detective merely afforded the defendant the opportunity to commit the crime of conspiracy in the second degree, which, standing alone, was insufficient to support an entrapment charge (see People v Brown, 82 NY2d 869, 872 [1993]; People v Mazarigos, 76 AD3d 533, 534 [2010]; People v Smyth, 233 AD2d 746, 747-748 [1996]).
*1018The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Sgroi, Cohen and Hinds-Radix, JJ., concur. [Prior Case History: 29 Misc 3d 1222(A), 2010 NY Slip Op 51947(11).]